JOURNAL ENTRY AND OPINION
On September 28, 2001, the relator, Gregory White, commenced this mandamus action against the respondent, Judge Thomas J. Pokorny, to compel him to transmit to the Ohio Department of Rehabilitation and Correction a certified record or journal of the number of days relator was confined prior to conviction in State v. White, Cuyahoga County Court of Common Pleas Case No. CR-405176. On October 16, 2001, the respondent, through the Cuyahoga County Prosecutor, filed an answer and a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a certified copy of the court's journal entry dated September 10, 2001, which directs the Department of Rehabilitation and Correction to give the relator one hundred twenty-five days credit towards his sentence. Thus the relator's request for a writ of mandamus is moot. State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5, 450 N.E.2d 1163; State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas (1996), 74 Ohio St.3d 278,658 N.E.2d 723.
Accordingly, we grant the respondent's motion for summary judgment. Relator to bear costs. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).
Writ denied.
DIANE KARPINSKI A.J. AND MICHAEL J. CORRIGAN, J., CONCUR.